Dear Senator Cox:
This letter is in response to your request for an opinion on the following question:
         May the department of natural resources lease equipment purchased by the state of Missouri to political subdivisions or not for profit corporations?
We know of no statute authorizing the Department of Natural Resources to lease equipment to political subdivisions or to not for profit corporations. It is our view that in the absence of a statute authorizing such a lease, the department has no such authority.
We point out that Sections 70.210, et seq., RSMo, authorize certain contracts and cooperative agreements between a political subdivision, as defined therein, and a duly authorized agency of the state. Whether the Department of Natural Resources may join in such a cooperative venture would depend upon facts which are not presently before us.
Very truly yours,
                                  JOHN ASHCROFT Attorney General